

Exhibit 10.1
EXECUTION COPY


NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
October 1, 2010 by and between CNS Response, Inc., a Delaware corporation (the
“Company”), and the investors listed on Schedule A hereto (each, an “Investor”
and together, the “Investors”).
 
AGREEMENT
 
In consideration for the mutual promises and covenants herein, the parties agree
as follows:
 
SECTION 1 – PURCHASE AND SALE OF NOTES AND WARRANTS


1.1              Purchase and Sale of Notes and Warrants.  The Company has
authorized the issuance and sale, in accordance with the terms hereof, of
Secured Convertible Promissory Notes in the original aggregate principal amount
of up to $3,000,000 plus an amount corresponding to accrued and unpaid interest
payable on any Existing Notes (as defined below) exchanged in this financing
(the sum of $3,000,000 plus such amount, the “Note Cap Amount”), substantially
in the form attached as Exhibit A hereto (individually, a “Note” and,
collectively, the “Notes”), and warrants to purchase shares of the common stock
of the Company, par value $0.001 per share (the “Common Stock”), substantially
in the form attached as Exhibit B hereto (individually, a “Warrant” and
collectively, the “Warrants”).  On the terms and subject to the conditions set
forth in this Agreement, at the Closings (as defined below) the Company agrees
to issue to each Investor, and each Investor agrees to purchase from the
Company, or exchange pursuant to Section 4.3 hereof (“Exchange”) Existing Notes
and Existing Warrants (as defined below) for, (i) Notes in the principal amounts
set forth on Schedule A hereto and (ii) Warrants, for the aggregate
consideration set forth opposite such Investor’s name on Schedule A hereto.  The
Notes and the Warrants to be purchased or received upon Exchange hereunder are
sometimes referred to herein, collectively, as the “Securities”.  The financing
pursuant to which the Company is issuing the Securities is hereinafter referred
to as the “Financing”.
 

 
1.2
Closings.

 
(a)           Initial Closing.  The initial purchase and sale of the Securities
and Exchange of Existing Notes and Warrants shall take place at a closing (the
“Initial Closing”) which shall take place remotely via exchange of documents and
signatures at 10:00 a.m. Eastern Time on the day immediately following execution
and delivery of this Agreement, or at such other place and time as may be agreed
to among the Company and the Investors.  At the Initial Closing, the Company
shall deliver to each of the Investors purchasing Securities for cash at such
closing a Note in the face amount set forth opposite such Investor’s name on
Schedule A under the column entitled “Purchase Price / Principal Amount of Note
(Initial Closing)”, and a Warrant to purchase a number of shares of Common Stock
corresponding to fifty percent (50%) of the number of shares of Common Stock
issuable upon conversion of such Note, against receipt of a check subject to
collection or a wire transfer in immediately available funds of the purchase
price, to an account designated by the Company.   At the Initial Closing, the
Company shall deliver to each Investor exchanging Securities for Existing Notes
and Existing Warrants at such closing a Note in the face amount corresponding to
the principal amount plus accrued and unpaid interest with respect to such
Existing Notes, and a Warrant to purchase a number of shares of Common Stock
corresponding to fifty percent (50%) of the number of shares of Common Stock
issuable upon conversion of such new Note, against receipt of the certificate(s)
representing the Existing Notes and Existing Warrants subject to such Exchange.

 

--------------------------------------------------------------------------------

 

(b)           Additional Closings.  The Company shall have the right, on one or
more occasions, to hold additional closings (each, an “Additional Closing”, and
collectively with the Initial Closing, the “Closings”, and individually, a
“Closing”), pursuant to which it shall have the right to issue and sell
additional Notes and Warrants to additional Investors or existing Investors and
to exchange Existing Notes and Warrants (provided that no Additional Closings
shall take place later than January 31, 2011).  At each Additional Closing, the
Company shall deliver to each Investor purchasing Notes for cash at such closing
a Note in the face amount of the purchase price paid by such Investor for such
Note, and a Warrant to purchase a number of shares of Common Stock corresponding
to fifty percent (50%) of the number of shares of Common Stock issuable upon
conversion of such Note, against receipt of a check subject to collection or a
wire transfer in immediately available funds of the purchase price, to an
account designated by the Company. At each Additional Closing, the Company shall
deliver to each Investor exchanging Securities for Existing Notes and Existing
Warrants at such closing a Note in the face amount corresponding to the
principal amount plus accrued and unpaid interest with respect to such Existing
Notes, and a Warrant to purchase a number of shares of Common Stock
corresponding to fifty percent (50%) of the number of shares of Common Stock
issuable upon conversion of such new Note, against receipt of the certificate(s)
representing the Existing Notes and Existing Warrants subject to such
Exchange.  By receiving Securities at an Additional Closing, each Investor so
receiving Securities thereby represents that its representations and warranties
contained in Section 3 are true and correct as of the date of such Additional
Closing.  The aggregate amount of Notes that may be issued at Closings hereunder
shall in no event exceed the Note Cap Amount.  The Company shall have the right
to update Schedule A in order to add information regarding Additional Closings,
which shall not be deemed to be an amendment to this Agreement.
 
The obligation of each Investor to purchase and pay for the Notes and Warrants
to be delivered at a Closing is, unless waived by such Investor, subject to the
condition that the Company’s representations and warranties contained in Section
2 are true, complete and correct on and as of such Closing date.  The obligation
of the Company to sell and issue Notes and Warrants to be delivered at a Closing
is, unless waived by the Company, subject to the condition that the relevant
Investor’s representations and warranties contained in Section 3 are true,
complete and correct on and as of the Closing Date.
 
SECTION 2 - REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
The Company represents and warrants to each Investor as follows:
 
2.1          Existence of Company.  The Company is a duly organized Delaware
corporation.  The Company is validly existing in all jurisdictions where it
conducts its business.

 
2

--------------------------------------------------------------------------------

 

2.2          Authority to Execute.  The execution, delivery and performance by
the Company of (i) this Agreement, (ii) the  Notes and the Warrants to be issued
pursuant to the terms of this Agreement, (iii) the Security Agreement, dated as
of October 1, 2010, by and between the Company and John Pappajohn, as
administrative agent on behalf of the Secured Parties (as defined therein)(the
“Security Agreement”) and (iv) any financing statements thereunder
(collectively, the “Loan Documents”) are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, do not and will not
conflict with any provision of law or organizational document of the Company
(including its Certificate of Incorporation or Bylaws) or of any agreement or
contractual restrictions binding upon or affecting the Company or any of its
property and need no further stockholder or creditor consent.
 
2.3          No Stockholder Approval Required.  No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement or
the Security Agreement, (ii) the issuance of the Notes and Warrants contemplated
by this Agreement, (iii) the granting of the security interest under the terms
of the Notes or (iv) the issuance of any shares of stock upon conversion of the
Notes or exercise of the Warrants.
 
2.4          Valid Issuance.  The shares of stock to be issued upon conversion
of the Notes and exercise of the Warrants contemplated by this Agreement will
be, upon conversion and exercise in accordance with the terms of the Notes or
the Warrants, as applicable, and in the case of the Warrants upon payment of the
exercise price therefor in accordance with the terms of such Warrants, validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Loan Documents, the documents entered
into by the investors and other parties in the financing giving rise to
repayment of the Notes, applicable state and federal securities laws and liens
or encumbrances created by or imposed by the Investor.  Assuming the accuracy of
the representations of the Investor in Section 3 of this Agreement, such Notes
and Warrants and the shares of stock to be issued upon conversion of such Notes
and exercise of such Warrants will be issued in compliance with all applicable
federal and state securities laws.  The issuance of such Notes, Warrants and
shares will not trigger any anti-dilution protections, except as may be the case
with respect to the Existing Notes (as defined below) and the related warrants.
 
2.5          Binding Obligation.  This Agreement is, and the other Loan
Documents when delivered hereunder will be, legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.
 
2.6          Litigation.  Other than the litigation disclosed in the Company’s
most recent SEC Reports (as defined below), no litigation or governmental
proceeding is pending or threatened against the Company which may have a
materially adverse effect on the financial condition,  operations or prospects
of the Company, and to the knowledge of the Company, no basis therefore exists.

 
3

--------------------------------------------------------------------------------

 

2.7          Intellectual Property.  To the best of the Company’s knowledge, the
Company owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes necessary for its business as now
conducted and as presently proposed to be conducted, without any known
infringement of the rights of others.  There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
 
2.8          SEC Reports.  The Company has timely filed all forms, reports,
schedules, proxy statements, registration statements and other documents
(including all exhibits thereto) required to be filed by it with the Securities
and Exchange Commission (the “SEC”) pursuant to the federal securities laws and
the SEC rules and regulations thereunder, together with all certifications
required pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
(as they have been amended since the time of their filing, including all
exhibits thereto, the “SEC Reports”).  Each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), the Sarbanes-Oxley Act and the rules and
regulations of the SEC under all of the foregoing. None of the SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
SECTION 3 - REPRESENTATIONS AND WARRANTIES
OF THE INVESTORS
 
Each Investor represents and warrants to the Company as follows:
 
3.1          Authorization; Binding Obligations.  The Investor has full power
and authority to enter into this Agreement and each of the other Loan Documents
to which he, she or it is a party, and this Agreement and each other Loan
Document constitutes a valid and legally binding obligation of each Investor,
enforceable against each Investor in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally and to
general equitable principles.
 
3.2          Accredited Investor.  The Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act.
 
3.3          Investment for Own Account.  The Notes and Warrants issued pursuant
to this Agreement and the shares of stock to be issued upon conversion of such
Notes and exercise of such Warrants are being, and will be, acquired for his,
her or its own account, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act.
 
3.4          Knowledge and Experience.  The Investor has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the Securities and of making an
informed investment decision with respect thereto, has the ability and capacity
to protect his/her interests and can bear the economic risk of the acceptance of
the Securities, including a total loss of his/her investment.

 
4

--------------------------------------------------------------------------------

 

3.5          Opportunity to Ask Questions.  The Investor has had the opportunity
to ask questions and receive answers from the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by the
Investor.  In connection therewith, the Investor acknowledges that (s)he has had
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized person acting on its
behalf.
 
3.6.         Receipt of Information.  The Investor has received and reviewed all
the information concerning the Company, the Securities and the shares of common
stock underlying such Securities, both written and oral, that the Investor
desires.  Without limiting the generality of the foregoing, the Investor has
been furnished with or has had the opportunity to acquire, and to review: all
information, both written and oral, that the Investor desires with respect to
the Company’s business, management, financial affairs and prospects.  In
determining whether to make this investment, the Investor has relied solely on
his/her own knowledge and understanding of the Company and its business based
upon the Investor’s own due diligence investigations and the Company’s filings
with the SEC.

 
SECTION 4 - COVENANTS OF THE COMPANY
 
4.1          Registration Rights Agreement.  Notwithstanding any provision in
the Loan Documents to the contrary, the Company agrees that all securities
issued upon conversion of the Notes and exercise of the Warrants contemplated by
this Agreement will be subject to a Registration Rights Agreement between the
Company and each Investor.  In the event that the terms of such Notes and
Warrants do not provide for such a Registration Rights Agreement, the Company
agrees to work with each Investor in good faith to prepare and execute such a
Registration Rights Agreement on terms reasonably satisfactory to each Investor
at or prior to the time of conversion or exercise.
 
4.2          Restrictive Covenants.  Without the consent of the holders of Notes
representing at least a majority of the aggregate principal amount outstanding
under all of the Notes issued pursuant to this Agreement (the “Majority
Holders”), the Company shall not:
 
 (a)           effect a merger, reorganization, or sell, exclusively license or
lease, or otherwise dispose of any assets of the Company with a value in excess
of $20,000, other than in the ordinary course of business;
 
 (b)           borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;
 
 (c)           acquire all or substantially all of the properties, assets or
stock of any other corporation or entity or assets with a value greater than
$50,000; or

 
5

--------------------------------------------------------------------------------

 

(d)           form, contribute capital or assets to, or make a loan or advance
in excess of $50,000 to (i) any partially-owned or wholly-owned subsidiary
formed or acquired after the date of this Agreement, (ii) a joint venture or
(iii) a similar business entity;
 
(e)           use the proceeds from the Financing for any purpose other than for
the current operations of the Company, it being understood that the Majority
Holders will review for payment certain obligations of the Company after the
Initial Closing and will approve payment thereof;
 
provided, however, that the rights of the Investor under this Section 4.2 shall
not apply (1) after the repayment in full of the Notes or (2) in connection with
a transaction that provides for the repayment in full of the Notes upon the
closing of such transaction.
 
4.3           Outstanding Debt.  In the event an Investor, who has previously
purchased notes from the Company and received related warrants (i) pursuant to
that certain Bridge Note and Warrant Purchase Agreement, dated as of June 3,
2010, by and between the Company and John Pappajohn, and as amended or (ii) as
part of the issuance of notes to Deerwood Partners LLC and Deerwood Holdings LLC
on July 5, 2010 and August 20, 2010 (such notes purchased pursuant to (i) and
(ii) above, the “Existing Notes” and such warrants received pursuant to (i) and
(ii) above, the “Existing Warrants”), purchases Notes pursuant to this Agreement
in the aggregate principal amount of 50% of the aggregate principal amount of
such Investor’s Existing Notes, the Company shall cause such Investor’s Existing
Notes and Existing Warrants to be amended to reflect the terms of the Notes
issued pursuant to this Agreement, or, at the Company’s option, exchange such
Investor’s Existing Notes and Existing Warrants for Notes and Warrants issued
pursuant to this Agreement.
 
SECTION 5 - MISCELLANEOUS
 
5.1           No Waiver; Cumulative Remedies.  No failure or delay on the part
of any party to any Loan Document in exercising any right or remedy under, or
pursuant to, any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy or power preclude other or
further exercise thereof, or the exercise of any other right, remedy or
power.  The remedies in the Loan Documents are cumulative and are not exclusive
of any remedies provided by law.
 
5.2           Amendments and Waivers.  Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended (either
retroactively or prospectively) with the written consent of the Company and the
Majority Holders.  Any amendment effected in accordance with this Section 5.2
shall be binding upon each Investor, each future holder of Securities and the
Company.

 
6

--------------------------------------------------------------------------------

 

5.3           Notices, Etc.   All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person, sent by facsimile
transmission to the number set forth on the signature page hereof only if a hard
copy is sent by U.S. mail to the recipient within 24 hours of facsimile
transmission, or such other number as may hereinafter be designated in writing
by the recipient to the sender, or duly sent by first class registered or
certified mail, return receipt requested, postage prepaid, or overnight delivery
service (e.g., Federal Express) addressed to such party (i) if to the Company,
at the address set forth on the signature page hereof or (ii) if to an Investor,
at the address set forth on Schedule A hereof or such other address as may
hereafter be designated in writing by the addressee to the sender.  All such
notices, advises and communications shall be deemed to have been received: (a)
in the case of personal delivery, on the date of such delivery; (b) in the case
of facsimile transmission, on the date of transmission; and (c) in the case of
mailing or delivery by service, on the date of delivery as shown on the return
receipt or delivery service statement.
 
5.4           Costs and Expenses.  The Company agrees to be responsible for its
costs and expenses incurred in connection with the preparation of the Loan
Documents and to reimburse each Investor for all of its costs and expenses
incurred in connection with the preparation of the Loan Documents, including
legal fees of each Investor’s outside counsel.  If any litigation, contest,
dispute, suit, proceeding or action is instituted between or among any of the
parties hereto regarding the enforcement or interpretation of this Agreement or
any of the Exhibits hereto, the prevailing party shall be entitled to
reimbursement from the other party or parties for all reasonable expenses,
costs, charges and other fees (including legal fees) incurred in connection with
or related to such dispute.
 
5.5           Governing Law.  The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California or of any other
state; provided, however, that the perfection of the security interests in the
Collateral shall be governed and controlled by the laws of the relevant
jurisdiction or jurisdictions under the UCC.  The Company and each Investor
consent to personal jurisdiction in Orange County, California.
 
5.6           Severability.  If any term in this Agreement is held to be illegal
or unenforceable, the remaining portions of this Agreement shall not be
affected, and this Agreement shall be construed and enforced as if this
Agreement did not contain the term held to be illegal or unenforceable.
 
5.7           Binding Effect; Assignment.  The Loan Documents shall be binding
upon and inure to the benefit of the Company and each Investor and their
respective successors and assigns.  The Company may not assign its rights or
interest under the Loan Documents without the prior written consent of the
Majority Holders.
 
5.8           Transfer of Securities.  Notwithstanding the legend required to be
placed on the Securities by applicable law, no registration statement or opinion
of counsel shall be necessary: (a) for a transfer of Securities to the
respective estate of each Investor or for a transfer of Securities by gift, will
or intestate succession of each Investor to his or her spouse or to the
siblings, lineal descendants or ancestors each Investor or his or her spouse, if
the transferee agrees in writing to be subject to the terms hereof to the same
extent as if he or she were the original Investor hereunder; or (b) for a
transfer of Securities pursuant to SEC Rule 144 or any successor rule, or for a
transfer of Securities pursuant to a registration statement declared effective
by the SEC under the Securities Act relating to the Securities.

 
7

--------------------------------------------------------------------------------

 

5.9           Survival of Representations, Warranties and Covenants.  The
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the other parties. The covenants
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement until such time as the Notes have been
paid in full.
 
5.10         California Commissioner of Corporations.  THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF
THE SECURITIES OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH
SECURITIES PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.


[Remainder of Page Intentionally Left Blank]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.



 
CNS RESPONSE, INC.
       
By:
/s/ Paul Buck
   
Name:  Paul Buck
   
Title:  Chief Financial Officer


 

--------------------------------------------------------------------------------

 
 

 
INVESTOR:
       
By:
     
Name:
   
Title:

 
 

--------------------------------------------------------------------------------

 